***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
MICHAEL PETTIFORD v. STATE OF CONNECTICUT
                (AC 39296)
                    Alvord, Prescott and Pellegrino, Js.

                                  Syllabus

The plaintiff P sought to recover damages from the defendant for personal
   injuries he sustained in connection with an accident in which a vehicle
   owned by the defendant stuck him while he was crossing a road near
   an intersection. On the evening of the accident, P had parked his truck
   on the side of the road to deliver a package to an address on the opposite
   side of the road. At that time, it was dark and rainy, the road was not
   well lit and P was wearing dark brown clothing without any reflective
   markings. There also were no distinct makings on the road indicating
   a place for pedestrians to cross in the area where P was struck, and
   the avenue that intersected the subject road did not have sidewalks at
   that intersection. In his complaint, P alleged that his injuries were caused
   by the negligence of the defendant’s agent, who was driving the vehicle
   when it struck him. The defendant filed a special defense, asserting that
   P’s alleged injuries were proximately caused by his own negligence.
   Following a trial, the court rendered judgment in favor of the defendant.
   In reaching its decision, the court reviewed the statutory (§ 14-297 [2])
   definition of crosswalk and determined that P was not in or near an
   unmarked crosswalk when he was struck, because there was no prolon-
   gation of lateral lines of sidewalks at the subject intersection. The court
   also determined that P, by crossing a poorly lit road without wearing
   reflective clothing on a dark, rainy night was at least 60 percent contribu-
   torily negligent for his injuries, and, therefore, his recovery was pre-
   cluded pursuant to the applicable statute (§ 52-572h [b]). On appeal to
   this court, P claimed that he was entitled to a new trial because the
   trial court’s comparative negligence calculus rested on its erroneous
   determination that an unmarked crosswalk did not exist in the area
   where he was struck. Held that the trial court properly determined that
   P did not cross the road at an unmarked crosswalk at the time of the
   accident: contrary to P’s contention that the trial court construed the
   statutory definition of crosswalk too narrowly under the circumstances
   of this case, the plain language of § 14-297 (2) applied to the undisputed
   facts indicated that the court properly determined that no unmarked
   crosswalk existed in the area where P was struck, and even if an
   unmarked crosswalk had existed, P failed to demonstrate how that fact
   would have altered the trial court’s judgment, as the record was silent
   as to whether P was in or near the purported unmarked crosswalk when
   he was struck by the defendant’s vehicle, and, therefore, this court
   lacked any basis from which to determine the degree to which the trial
   court’s allegedly erroneous finding would have affected, if at all, its
   assignment of comparative negligence; furthermore, because the plain-
   tiff did not fail to establish negligence on the part of the defendant and
   merely failed to establish that the defendant’s negligence exceeded his
   own, the trial court, pursuant to § 52-572h, should have rendered a
   judgment on the merits against the plaintiff and in favor of the defendant,
   rather than dismissed the action.
     Argued November 14, 2017—officially released January 16, 2018

                             Procedural History

  Action to recover damages for the defendant’s alleged
negligence, brought to the Superior Court in the judicial
district of Stamford-Norwalk, where the court, Hon.
Alfred J. Jennings, Jr., judge trial referee, granted the
motion to intervene as a plaintiff filed by United Parcel
Service; thereafter, the matter was tried to the court,
Hon. Taggart D. Adams, judge trial referee; judgment
dismissing the action; subsequently, the court, Hon.
Taggart D. Adams, judge trial referee, denied the named
plaintiff’s motion to reargue, and the named plaintiff
appealed to this court. Improper form of judgment;
judgment directed.
  Brenden P. Leydon, for the appellant (named
plaintiff).
  James E. Coyne, with whom was Colleen D. Fries,
for the appellee (defendant).
                          Opinion

   PRESCOTT, J. In this action arising out of a motor
vehicle collision with a pedestrian, the plaintiff Michael
Pettiford appeals, following a trial to the court, from
the judgment rendered in favor of the defendant, the
state of Connecticut.1 The court concluded that the
plaintiff was ‘‘at least’’ 60 percent contributorily negli-
gent for his injuries and, thus, was barred from recov-
ering damages on the basis of the defendant’s
negligence in accordance with General Statutes § 52-
572h (b).2 The plaintiff claims on appeal that he is enti-
tled to a new trial because the court’s comparative
negligence calculus rested on the court’s erroneous
determination that there was not an unmarked cross-
walk at the location where the plaintiff was struck by
the defendant’s vehicle. The defendant disputes the
existence of an unmarked crosswalk and also argues
in the alternative that the existence of an unmarked
crosswalk, or lack thereof, is legally insignificant
because the trial court found that the plaintiff had failed
to prove how and where along the roadway he crossed
at the time of the accident. We agree with the defendant
that the court properly determined that no unmarked
crosswalk existed but conclude in the alternative that,
even if an unmarked crosswalk existed, the plaintiff
failed to demonstrate that he was in or very near that
crosswalk at the time he was hit by the defendant’s
vehicle, and, therefore, we lack any basis from which
to determine whether the claimed error undermined
the court’s judgment. Because the form of the judgment
was improper, however, we reverse the judgment of
the trial court and remand the case with direction to
render judgment in favor of the defendant.
  The following facts, as found by the court in its memo-
randum of decision,3 and procedural history are rele-
vant to our resolution of the plaintiff’s claim. The
accident at issue occurred at approximately 6 p.m. on
January 7, 2009, in the westbound lane of Rock Spring
Road in Stamford, somewhere near its intersection with
Treat Avenue and the entrance to 102 Rock Spring Road.
Trevor Jones, a state employee, was driving a GMC
passenger van that was owned by the defendant when
he struck the plaintiff, who was crossing the roadway.
   Prior to the accident, Jones had been transporting
members of the Wilcox Technical High School girls
basketball team home from a practice. He dropped off
the last girl at the intersection of Rock Spring Road
and Coolidge Avenue before proceeding westward on
Rock Spring Road. It was rainy that evening, with lim-
ited visibility, and the roadway was not well lit.
Although Jones had his headlights and windshield
wipers on, the headlights of oncoming vehicles made
it difficult at times to observe the roadway. Just prior
to hitting the plaintiff with the van, Jones observed a
United Parcel Service truck that was parked to his left
on the eastbound side of the road with its lights on or
flashing. The van traveled approximately twenty-five or
thirty feet further before striking the plaintiff, who was
near the double yellow line in the center of the road.4
Jones did not see the plaintiff until a split second before
the accident, having been blinded by oncoming head-
lights just seconds before. He tried to maneuver the
van to the left to avoid the collision but was unsuccess-
ful. The van was travelling at approximately fifteen to
twenty miles per hour at the time it hit the plaintiff.
The posted speed limit on Rock Springs Road was
twenty-five miles per hour.
   The right front corner of the van struck the plaintiff
in the right hip, and he sustained serious injuries to his
head and body. When emergency responders arrived,
the plaintiff was lying near the beginning of the drive-
way leading to 102 Rock Spring Road. A package
addressed to that location was found near the plaintiff,
suggesting that he had been in the process of making
a delivery to that address at the time of the accident.
The plaintiff was wearing a dark brown uniform without
any reflective markings or devices at the time of the
accident. The responding police officer, Jeffrey Boothe,
made a nonscale diagram of the accident site, which
he included in his official report.
   On November 12, 2010, the plaintiff commenced this
action against the defendant.5 The operative amended
complaint was filed on October 21, 2015,6 and contained
a single count sounding in negligence. The plaintiff
alleged various injuries he sustained as a result of the
accident and that those injuries were caused by the
negligence of the defendant’s agent, Jones, in one or
more of the following ways: he failed to keep a reason-
able and proper lookout; he operated the van at a
greater speed than warranted under the circumstances;
he operated the van with inadequate or defective brakes
or failed to apply the brakes properly; he failed to keep
the van under proper control; failed to maneuver the
van around the plaintiff; he operated the van at an
unreasonable rate of speed in violation of General Stat-
utes §§ 14-218a or 14-219; he failed to yield the right-
of-way to a pedestrian crossing in an unmarked cross-
walk in violation of General Statutes § 14-300 (c);7 he
failed to exercise due care to avoid striking a pedestrian
in violation of General Statutes § 14-300d; and he failed
to sound a horn or other noise emitting device to avoid
the collision in violation of § 14-300d.
   The defendant filed an answer to the complaint and
a special defense. The operative answer was filed on
April 26, 2011. The final, operative special defense was
filed on October 13, 2015. Although the defendant admit-
ted in its answer that the plaintiff was struck by a van
owned by the state and operated by a state employee
acting within the scope of his employment, it denied
all the various specifications of negligence. Further-
more, by way of special defense, the defendant asserted
that any injuries alleged by the plaintiff were proxi-
mately caused by his own negligence. In particular, the
defendant alleged that the plaintiff was negligent in
that he failed to ensure that the roadway was clear of
approaching vehicles before crossing and failed to be
attentive of his surroundings or to keep a proper look-
out. The defendant also alleged that the plaintiff
abruptly left the safety of the curbside and walked into
the path of a vehicle that was so close to the plaintiff that
it constituted an immediate hazard to him in violation of
General Statutes § 14-300c (b); he crossed the roadway
outside of a crosswalk without yielding the right-of-
way to the defendant’s vehicle in violation of General
Statutes § 14-300b (a); and he failed to walk against
traffic on the roadway in violation of § 14-300c (a).8
Finally, the defendant alleged that the plaintiff’s actions
amounted to negligent use of a highway in violation of
General Statutes § 53-182. The plaintiff filed a reply
generally denying the allegations in the special defense.
  The case was tried to the court, Hon. Taggart D.
Adams, judge trial referee, between November 5 and
November 13, 2015. The parties submitted simultaneous
posttrial briefs on January 29, 2016. On April 8, 2016,
the court issued a written memorandum of decision,
dismissing the action.9
   The court began its analysis by rejecting the plaintiff’s
argument that the defendant’s agent had an enhanced
duty to avoid the collision because the plaintiff had
been in or very near to an ‘‘unmarked crosswalk’’ at
the time he was struck by the defendant’s van. The
court reviewed the statutory definition of ‘‘crosswalk’’
set forth in General Statutes § 14-297 (2), which pro-
vides, in relevant part, that crosswalks emanate from
‘‘the prolongation or connection of the lateral lines of
sidewalks at intersections . . . .’’ (Emphasis added.)
It then agreed with the defendant that because Treat
Avenue does not have sidewalks at the point where it
intersects with Rock Spring Road, ‘‘there are no lateral
lines of sidewalk on Treat Avenue to prolongate into
Rock Spring Road to create an unmarked crosswalk.’’
    The court then turned to a discussion of the various
claims of negligence raised by the parties. Importantly,
the court commented on the scant evidence pertaining
to the plaintiff’s actions prior to the accident, stating:
‘‘It is not known whether [the plaintiff] crossed at a
ninety degree angle or took a longer diagonal crossing
from his truck to the delivery address.’’ The court made
no specific findings regarding where along Rock Spring
Road the plaintiff entered the roadway, the precise path
he traveled from his truck before being struck, or
whether he was struck in or very near to the plaintiff’s
proposed unmarked crosswalk.
  After reviewing the facts and the applicable law, and
considering the arguments of the parties, the court con-
cluded as follows: ‘‘[B]oth the plaintiff and the defen-
dant . . . were negligent, and their negligence caused
the accident and resulting serious injuries to [the plain-
tiff]. Under the circumstances on Rock Spring Road on
the dark evening of January 7, 2009, the [defendant’s]
agent Jones had a duty to drive more slowly than he
did considering the weather conditions, the darkness
and the blinding effect of the headlights of oncoming
traffic, and to keep a better lookout of the road ahead.
This negligence was a cause of the accident and injuries.
On his part, [the plaintiff] had a duty in attempting
to cross the road to be more observant of oncoming
vehicles, had a statutory and common-law duty not to
venture out into a well-traveled roadway where visible
approaching motor vehicles had the right-of-way and
constituted an immediate hazard to him and particularly
not to do so in the dark and rainy conditions without
the protection of available reflective clothing that might
have provided motor vehicle operators such as Jones
the opportunity to observe [the plaintiff] well before
the collision. These were acts of negligence that also
caused the accident and resulting injuries.
   ‘‘The court determines [that the plaintiff] was contrib-
utorily negligent and was responsible for significantly
more than half, at least [60] percent, of all the negligence
that caused the accident and his injuries. Based on that
finding, Connecticut law, [§ 52–572h (b)], precludes any
recovery for the plaintiff.’’
   The plaintiff filed a motion to reargue claiming that
the court’s finding that the plaintiff had not been wear-
ing available reflective clothing was not supported by
the evidence and that the court should reassess its
assignment of percentage of liability on that basis. The
plaintiff did not challenge the court’s finding with
respect to the existence of an unmarked crosswalk in
its postjudgment motion. The court denied the motion
on May 23, 2016. This appeal followed.
   The plaintiff’s sole claim on appeal is that the court
improperly determined that the area where he was
struck by the defendant’s vehicle was not an unmarked
crosswalk. According to the plaintiff, the court, in
reaching its conclusion that an unmarked crosswalk
did not exist, too narrowly construed the statutory defi-
nition of a crosswalk as set forth in § 14-297 (2), unnec-
essarily fixating on the lack of sidewalks along Treat
Avenue. We do not agree. Furthermore, even if we did
conclude that an unmarked crosswalk existed, the
record does not reflect that the plaintiff was in or very
near such crosswalk at the time of impact, and thus he
cannot demonstrate that the court’s resolution of the
crosswalk issue, even if incorrect, amounted to revers-
ible error in this case.
  Whether unmarked crosswalks extend across Rock
Spring Road at its intersection with Treat Avenue is a
conclusion of law that is made on the basis of applying
the facts as they exist to the relevant statutory defini-
tion. Ordinarily, we review such mixed questions of law
and fact under our plenary standard of review, pursuant
to which we must decide whether the court’s conclu-
sions are legally and logically correct and supported by
the facts in the record. See Crews v. Crews, 295 Conn.
153, 162–63, 989 A.2d 1060 (2010). Issues of statutory
construction also invoke our plenary review. See Wash-
ington Mutual Bank v. Coughlin, 168 Conn. App. 278,
288, 145 A.3d 408, cert. denied, 323 Conn. 939, 151 A.3d
387 (2016).
   In construing a statute, ‘‘[o]ur fundamental objective
is to ascertain and give effect to the apparent intent of
the legislature. . . . [In so doing, we] consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered.’’ (Internal quotation marks omitted.)
Vincent v. New Haven, 285 Conn. 778, 784–85, 941 A.2d
932 (2008). ‘‘[A] court must construe a statute as written.
. . . Courts may not by construction supply omissions
. . . or add exceptions merely because it appears that
good reasons exist for adding them. . . . The intent of
the legislature . . . is to be found not in what the legis-
lature meant to say, but in the meaning of what it did
say. . . . It is axiomatic that the court itself cannot
rewrite a statute to accomplish a particular result. That
is a function of the legislature.’’ (Internal quotation
marks omitted.) Id., 792.
   The issue of whether the plaintiff was in or near an
unmarked crosswalk was relevant to who had the duty
to yield the right-of-way and, thus, to the issue of com-
parative negligence. Generally, a pedestrian has the
duty to yield the right-of-way to vehicles in the roadway
unless ‘‘within a crosswalk marked as provided in sub-
section (a) of section 14-300 or any unmarked cross-
walk or at a location controlled by police officers
. . . .’’ (Emphasis added.) General Statutes § 14-300b.
In such instances, the pedestrian has the right-of-way.
Thus, if the plaintiff was in or near an unmarked cross-
walk when he was struck, Jones arguably had a height-
ened duty to avoid hitting the plaintiff.
    A crosswalk, whether actually marked upon the
road’s surface or unmarked, is specifically defined by
§ 14-297 (2) as ‘‘that portion of a highway ordinarily
included within the prolongation or connection of the
lateral lines of sidewalks at intersections, or any por-
tion of a highway distinctly indicated, by lines or other
markings on the surface, as a crossing for pedestrians,
except such prolonged or connecting lines from an alley
across a street . . . .’’ (Emphasis added.) The plaintiff
does not argue that the language of the statute is ambig-
uous, only that it should be interpreted broadly enough
to include the circumstance at issue in the present case.
By the statute’s plain language, however, a crosswalk
is created in only two ways: (1) by connecting at the
intersections of two roadways the lateral lines of any
sidewalks, which resulting crosswalks could be marked
or unmarked, or (2) by specifically marking the surface
of the roadway, which presumably could occur any-
where along a roadway, not only at an intersection. The
statute also makes clear that an alleyway’s intersection
with a street does not create a crosswalk.
  In the present case, is undisputed that Treat Avenue
did not have sidewalks at its intersection with Rock
Spring Road. The lack of sidewalks meant there were
no ‘‘lateral lines of sidewalks’’ to connect across to the
other side of Rock Spring Road. Obviously, there also
were no distinct markings on the roadway indicating a
place for pedestrians to cross in this area. It would
appear that a straightforward application of the statute
to the undisputed facts would foreclose any argument
that the plaintiff could have been in an unmarked cross-
walk at the time of the accident.
   The plaintiff nevertheless argues that the concrete
curb cutouts leading from the sidewalk along Rock
Spring Road onto the road surface at the intersection
with Treat Avenue were angled in such a way as to
suggest extensions across Rock Spring Road from Treat
Avenue. The plaintiff never called a witness at trial to
explain the purpose of the concrete cutouts or whether
they deviated from other cutouts, nor did he present
any other evidence at trial in support of his argument
other than pictures of the cutouts. In addition, the plain-
tiff did not cite any statutory support for his argument
or provide the court with relevant case law.
   The plaintiff also argues that because an alley ordi-
narily does not have sidewalks, the exception regarding
alleys would be rendered superfluous under the trial
court’s reading of the statute. ‘‘It is a basic tenet of
statutory construction that the legislature [does] not
intend to enact meaningless provisions.’’ (Internal quo-
tation marks omitted.) Lopa v. Brinker International,
Inc., 296 Conn. 426, 433, 994 A.2d 1265 (2010). We read
the exception, however, as addressing an entirely differ-
ent issue than crosswalks emanating from sidewalks.
The exception clarifies that someone walking down an
alley cannot, unlike on a pedestrian sidewalk, proceed
across its intersection with a roadway as if an unmarked
crosswalk existed at that location.
  Viewed in its best light, the plaintiff seems to be
making a policy argument, invoking notions of public
health and safety, asking us to expand the definition
of crosswalk beyond the plain statutory meaning. We
conclude that the plaintiff’s arguments may be more
appropriate for the legislature’s consideration. Because
we must construe the statute as written and cannot
supply additional terms to achieve a particular result;
see Vincent v. New Haven, supra, 285 Conn. 792; we
agree with the trial court’s conclusion that there was
no unmarked crosswalk from Treat Avenue across Rock
Spring Road at the time of the incident at issue. Never-
theless, even if we were to agree with the plaintiff that
a crosswalk did exist, this would not result in a reversal
of the court’s judgment and, in particular, its conclusion
that the plaintiff’s negligence exceeded that of the
defendant and, thus, barred recovery.
   Contrary to how the plaintiff has framed his claim,
the court never made any finding that identifies with
any specificity the plaintiff’s location on the roadway
at the time he was hit or from which it reasonably can
be inferred that he was struck in or very near the area
of the road that the plaintiff argues constituted an
unmarked crosswalk. The court certainly rejected the
plaintiff’s argument that unmarked crosswalks extend
across Rock Spring Road from either side of Treat Ave-
nue’s terminus with Rock Spring Road, an intersection
that the court found was close to the accident site. The
court found that the plaintiff was struck in the middle
of the roadway and made no finding that the impact
zone was either in or very near to that portion of the
roadway where the plaintiff’s proposed unmarked
crosswalk existed.
   The court found that the plaintiff’s truck was parked
on the eastbound side of Rock Spring Road. The truck
was located some twenty-five to thirty feet eastward
of the area of impact, meaning the plaintiff parked it
some distance east of the Treat Avenue intersection.
The court further indicated that it was ‘‘not known’’
whether the plaintiff ‘‘crossed at a ninety degree angle
or took a longer diagonal crossing from his truck to
the delivery address.’’ We read this as an indication that
there was an absence of credible evidence from which
the court could determine if the plaintiff had left his
truck and walked back along Rock Spring Road to its
intersection with Treat Avenue, before turning and
attempting to cross Rock Spring Road in the vicinity
of what he alleges was an unmark crosswalk, or if he
had simply attempted to cross diagonally, walking in
the most direct route from his truck’s location across
to his delivery address at 102 Rock Spring Road. There
is no finding indicating whether such a diagonal path
would have placed him in or near the alleged
unmarked crosswalk.
   During his opening argument, the plaintiff’s counsel
argued that the area of impact was at the intersection
of Treat Avenue and Rock Spring Road. Counsel’s argu-
ment, however, does not constitute evidence. The plain-
tiff was unable to remember anything from the day of
the accident, and testified only as to the extent of his
damages, not the location where he was struck. More-
over, the only witnesses that could have testified about
whether the impact occurred in the alleged unmarked
crosswalk—the responding officer and the eyewitness
to the incident—were never asked any questions about
the precise impact area. The deposition of the van’s
driver, Jones, was entered into evidence but provides
no further illumination on that precise issue. Finally,
the plaintiff did not present the testimony of an accident
reconstruction expert to aid the court in determining
the precise impact area.
   ‘‘In Connecticut, our appellate courts do not presume
error on the part of the trial court. . . . Rather, the
burden rests with the appellant to demonstrate revers-
ible error.’’ (Citation omitted; internal quotation marks
omitted.) Jalbert v. Mulligan, 153 Conn. App. 124, 145,
101 A.3d 279, cert. denied, 315 Conn. 901, 104 A.3d 107
(2014). Because the record is silent as to whether the
plaintiff was in or near the purported unmarked cross-
walk when he was struck by the defendant’s vehicle,
we are left to speculate about the degree to which
the court’s allegedly erroneous finding regarding the
existence of an unmarked crosswalk would have
affected, if at all, its assignment of the percent of negli-
gence it attributed to the plaintiff. Under the circum-
stance in this case, the court concluded that the
plaintiff’s negligent actions in crossing a poorly lit street
without wearing reflective clothing on a dark, rainy
night—none of which is challenged by the plaintiff on
appeal—outweighed the negligence the court assigned
to the defendant. Even if the plaintiff was able to demon-
strate that an unmarked crosswalk existed, a claim we
have rejected, he has failed to show how that fact would
have significantly altered the judgment of the trial court
in this case.
  The form of the judgment is improper, the judgment
dismissing the action is reversed and the case is
remanded with direction to render judgment for the
defendant.
      In this opinion the other judges concurred.
  1
     Pettiford was working for United Parcel Service (UPS) at the time of
the incident, and UPS intervened as an additional plaintiff, asserting by
intervening complaint that if Pettiford was successful in his action against
the defendant, UPS was entitled to recover any workers’ compensation
benefits that it had paid or would become obligated to pay to him. See
General Statutes § 31-293. UPS is not a participating party in the present
appeal, however, and, thus, all references to the plaintiff in this opinion are
to Pettiford only.
   2
     General Statutes § 52–572h (b) provides in relevant part: ‘‘In causes of
action based on negligence, contributory negligence shall not bar recovery
in an action by any person . . . to recover damages resulting from personal
injury . . . if the negligence was not greater than the combined negligence
of the person . . . against whom recovery is sought . . . .’’
   3
     Our recitation of the facts is hampered somewhat by the manner in
which the trial court set forth its factual findings in its memorandum of
decision. Rather than plainly reciting the facts it found on the basis of the
evidence presented, the court often refers to the testimony of fact witnesses
without expressly indicating the extent to which it credited that testimony.
Nevertheless, it is reasonable for us to infer that the court would not recite
testimony in its factual recitation that it declined to credit. Furthermore,
the parties are in agreement as to most of the salient facts.
   4
     Although the plaintiff has no recollection of the accident or other events
from that day, the driver of a vehicle traveling eastbound on Rock Spring
Road witnessed the accident.
   5
     General Statutes § 52-556 waives the sovereign immunity of the state in
cases alleging the negligent operation by a state employee of a motor vehicle
‘‘owned and insured by the state against personal injuries or property dam-
age . . . .’’
   6
     We note that, rather than provide this court with the relevant operative
pleadings, the plaintiff included in the appendix of his brief only the original
complaint and original answer and special defense. It is the responsibility
of the appellant to include in part one of the appendix, inter alia, ‘‘all relevant
pleadings.’’ Practice Book § 67-8. In a civil matter, the relevant pleadings
necessarily are the operative pleadings.
   7
     General Statutes § 14-300 (c) provides in relevant part: ‘‘[A]t any cross-
walk marked as provided in subsection (a) of this section or any unmarked
crosswalk . . . each operator of a vehicle shall grant the right-of-way, and
slow or stop such vehicle if necessary to so grant the right-of-way, to any
pedestrian crossing the roadway within such crosswalk, provided such
pedestrian steps off the curb or into the crosswalk at the entrance to a
crosswalk or is within that half of the roadway upon which such operator
of a vehicle is traveling, or such pedestrian steps off the curb or into the
crosswalk at the entrance to a crosswalk or is crossing the roadway within
such crosswalk from that half of the roadway upon which such operator is
not traveling. . . .’’
   8
     General Statutes § 14-300b (a) provides in relevant part: ‘‘Each pedestrian
crossing a roadway at any point other than within a crosswalk marked as
provided in subsection (a) of section 14-300 or any unmarked crosswalk or
at a location controlled by police officers shall yield the right of way to
each vehicle upon such roadway. . . .’’
   General Statutes § 14-300c provides in relevant part: ‘‘(a) No pedestrian
shall walk along and upon a roadway where a sidewalk adjacent to such
roadway is provided and the use thereof is practicable. Where a sidewalk
is not provided adjacent to a roadway each pedestrian walking along and
upon such roadway shall walk only on the shoulder thereof and as far as
practicable from the edge of such roadway. Where neither a sidewalk nor
a shoulder adjacent to a roadway is provided each pedestrian walking along
and upon such roadway shall walk as near as practicable to an outside edge
of such roadway and if such roadway carries motor vehicle traffic traveling
in opposite directions each pedestrian walking along and upon such roadway
shall walk only upon the left side of such roadway.
   (b) No pedestrian shall suddenly leave a curb, sidewalk, crosswalk or
any other place of safety adjacent to or upon a roadway and walk or run
into the path of a vehicle which is so close to such pedestrian as to constitute
an immediate hazard to such pedestrian. . . .’’
   9
     It appears that the court may have believed that because the plaintiff
did not prevail in his negligence action brought pursuant to General Statutes
§ 52-556, which provides a limited waiver of sovereign immunity in cases
alleging the negligent operation of a state owned and insured vehicle by a
state employee, this somehow divested the court of subject matter jurisdic-
tion and required a dismissal of the action. That belief, however, was mis-
placed. Once facts sufficient to support a waiver of sovereign immunity
pursuant to § 52-556 have been pleaded and the case has gone to trial, the
plaintiff’s failure to prevail on the merits does not implicate the court’s
jurisdiction over the action or its authority to render judgment in favor of
the prevailing party. See In re Jose B., 303 Conn. 569, 579, 34 A.3d 975
(2012), citing favorably to Gurliacci v. Mayer, 218 Conn. 531, 545, 590 A.2d
914 (1991) (declining to adopt ‘‘bizarre interpretation’’ of General Statutes
§ 7-465 that would require courts to conclude it lacked of subject matter
jurisdiction over case tried before it solely because plaintiff failed to establish
essential element of his cause of action). Moreover, in the present case, the
plaintiff did not fail to establish negligence on the part of the defendant;
he merely failed to establish that the defendant’s negligence exceeded his
own. The statutory bar against recovery in § 52-572h applies whenever a
plaintiff’s negligence is found to exceed 50 percent of the combined negli-
gence of those against whom recovery is sought, and its proper application
merely results in a judgment on the merits against the plaintiff and in favor
of the defendant, which was the result here. In sum, the form of the judgment
in the present case is improper and should be corrected to reflect a judgment
in favor of the defendant rather than a dismissal of the action.